NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                          FILED
                                                                           DEC 03 2014
                           FOR THE NINTH CIRCUIT
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS



UNITED STATES OF AMERICA,                        No. 13-50252

            Plaintiff - Appellee,                D.C. No. 3:12-cr-02550-DMS-4

  v.
                                                 MEMORANDUM*
CECILIO CAICEDO-CUERO,

           Defendant - Appellant.

UNITED STATES OF AMERICA,                        No. 13-50264

            Plaintiff - Appellee,                D.C. No. 3:12-cr-02550-DMS-3

  v.

JUAN CAICEDO-RENGIFO,

           Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Southern District of California
                     Dana M. Sabraw, District Judge, Presiding

                    Argued and Submitted November 18, 2014
                              Pasadena, California




       *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Before: W. FLETCHER and BYBEE, Circuit Judges, and SETTLE, District
Judge.**

      Appellants Cecilio Caicedo-Cuero and Juan Caicedo-Rengifo appeal their

convictions under the Maritime Drug Law Enforcement Act (“MDLEA”), 46

U.S.C. § 70503. Appellants argue that the district court erred when it determined

that there was a sufficient nexus to support constitutional jurisdiction. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      We review de novo a district court’s determination of constitutional

jurisdiction under the MDLEA. United States v. Perlaza, 439 F.3d 1149, 1160

n.13 (9th Cir. 2006). We review the district court’s findings of fact for clear error.

United States v. Khan, 35 F.3d 426, 430 (9th Cir. 1994).

      The parties disagree over which standard of review should apply to the

district court’s finding that the cocaine was destined for the United States. Under

any standard of review, the district court correctly found that the cocaine was

destined for the United States. The district court properly relied on the testimony

of the Government’s expert witness, Agent Michael Wasser. That testimony

established by a preponderance of the evidence that the cocaine was intended for

distribution in the United States.

       **
            The Honorable Benjamin H. Settle, United States District Judge for
the Western District of Washington, sitting by designation.


                                           2
      The district court’s finding that the cocaine was destined for the United

States “provides a sufficient nexus between the defendants’ activities and the

United States to satisfy the nexus requirement.” United States v. Klimavicius-

Viloria, 144 F.3d 1249, 1259 (9th Cir. 1998). Thus, the district court correctly

concluded that there was constitutional jurisdiction in this case.

      AFFIRMED.




                                           3